PER CURIAM.
Lynn Parker appeals the summary denial of his motion for postconviction relief. We find that the motion sets out a sufficient showing of Parker’s entitlement to belated appellate review of his conviction and sentence for sale of a controlled substance. See State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990). This claim is not refuted by the trial court’s order. Accordingly, we reverse for further proceedings consistent with Florida Rule of Criminal Procedure 3.850.
Reversed.
SCHOONOVER, C.J., and LEHAN and FRANK, JJ., concur.